DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgment is made of the amendment filed on 7/5/2022 which amended claims 1, 6, 9, 10, 11, 13, 15, and 17.  Claims 1-20 are currently pending.  

Specification
Acknowledgment is made of the amendments to the specification filed on 7/5/2022. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 11 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruoff et al. (US PGPub 2017/0131528, Ruoff hereinafter). 
Regarding claim 11, Ruoff discloses a method, comprising: 
operating an inspection apparatus to inspect a photomask, the inspection apparatus comprising an aperture stop, wherein the aperture stop has a first width measured from a periphery of the aperture stop to a center of the aperture stop (Figs. 1, 9-22, paras. [0016], [0023]-[0024], [0045], [0056], [0049], [0070]-[0078], [0086], [0098], [0121], [0122], [0128], a metrology system 2 inspects a lithography mask 5, and the metrology system includes an imaging optical unit including an aperture stop having a first dimension from the center of the aperture stop to the periphery);
determining a tilt angle of a first radiation beam according to the first width, wherein the tilt angle is measured between a chief ray of the first radiation beam and a first axis perpendicular to a surface of the photomask (Figs. 1, 6, 19-22, paras. [0019], [0069], [0080]-[0081], [0119]-[0120], [0135], the imaging optical unit has a chief-ray angle of a central object field point tilted in relation to a normal to the mask and arranged with the aperture stop); 
directing the first radiation beam to the photomask at the tilt angle (Figs. 1, 6, 19-21, paras. [0045], [0056], [0049], [0070]-[0078], [0122], the metrology system 2 directs a beam onto the mask 5 at the angle of incidence); and 
receiving a second radiation beam reflected from the photomask through an aperture of the aperture stop, the aperture contacting or tangent at the center of the aperture stop (Figs. 1, 4, 6, 19-22, paras. [0024], [0032], [0039], [0045], [0047], [0049], [0056], [0058]-[0060], [0068], [0070]-[0078], [0120], [0122], [0127], [0128], the metrology system 2 includes the imaging optical unit to receive the radiation reflected from the mask 5, and the radiation reflected by mask 5 passes through the aperture of the aperture stop 42. The aperture contacts the center of the aperture stop as shown in Figs. 19 and 22, for example).
Regarding claim 14, Ruoff discloses wherein the aperture is symmetrical with respect to a second axis perpendicular to a third axis along which the first width is measured (Figs. 1, 20-22, paras. [0032], [0045], [0056], [0049], [0070]-[0078], [0122], [0128], the aperture of the aperture stop 42 is circular).
Regarding claim 15, Ruoff discloses wherein the aperture has a circular shape (Figs. 1, 4, 6, 9-22, paras. [0032], [0086], [0128], the aperture of the aperture stop 42 has a circular shape). 
Regarding claim 16, Ruoff discloses wherein the inspection apparatus further includes a reflective element configured to receive the second radiation beam (Figs. 1, 9-22, paras. [0005], [0017], [0078], [0080], [0086], [0092], [0096]-[0099], [0103]-[0105], [0122]-[0128], [0135], the metrology system includes an imaging optical unit 3, 40, 45, 46-48, including mirrors and aperture stop 42 downstream of the mask 5), wherein the first width of the aperture is further determined according to a location of the reflective element (Figs. 1, 9-22, paras. [0005], [0017], [0078], [0080], [0086], [0092], [0096]-[0099], [0103]-[0105], [0120]-[0128], [0135], the dimensions of the aperture of the aperture stop 42 are arranged corresponding to the mirrors).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Vladimirsky et al. (US PGPub 2012/0086800, Vladimirsky hereinafter) in view of Kvamme et al. (US PGPub 2020/0225574, Kvamme hereinafter) and in view of Ruoff.
Regarding claim 1, Vladimirsky discloses a method, comprising: 
receiving a photomask (Figs. 1-3, 5-6, 9, paras. [0030], [0032]-[0033], [0039], [0060], [0067]-[0068], [0074]-[0075], a mask is held by a support structure MT or stage 521, 350); 
patterning a wafer by directing a first radiation beam to the wafer through the photomask at a first tilt angle (Figs. 1-2, 5-6, paras. [0030]-[0031], [0034], [0037]-[0038], [0046], [0050], [0066]-[0069], [0071], in a lithographic apparatus, a wafer is patterned by directing a radiation beam to the mask and reflecting a patterned beam from the mask to the wafer. The radiation beam is incident to the mask at an angle); and 
inspecting the photomask by an inspection apparatus (Figs. 1-3, 5-6, 9, paras. [0060], [0066]-[0070], [0073]-[0077], an EUV mask inspection system inspects the mask), the inspecting comprising: 
directing a second radiation beam to the photomask at a second tilt angle (Figs. 1-3, 5-6, 9, paras. [0060], [0063]-[0064], [0066]-[0070], [0073]-[0077], an EUV radiation inspection beam 370, 550 is directed to the mask at an angle);
receiving a third radiation beam reflected from the photomask (Figs. 1-3, 5-6, paras. [0060], [0063]-[0064], [0066]-[0070], [0073]-[0077], an image sensor 330 receives the beam reflected by the mask); and 
generating an image of the photomask according to the third radiation beam (Figs. 1-3, 5-6, 9, paras. [0060], [0063]-[0064], [0066]-[0070], [0073]-[0077], an image sensor 330 generates an image of the beam 380 reflected from the mask). However, Vladimirsky does not appear to explicitly describe wherein the second tilt angle is greater than the first tilt angle and the inspection apparatus comprising an aperture stop, receiving the third radiation beam through an aperture of the aperture stop, wherein the aperture contacts or is tangent at a center of the aperture stop.  
Kvamme discloses directing a second radiation beam to the photomask at a second tilt angle greater than the first tilt angle (Figs. 2 and 4, paras. [0020], [0048], [0051], [0053], the inspection illumination 202 is directed to the photomask at a greater angle than the angle at which the lithography illumination 206 is directed to the mask). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included directing a second radiation beam to the photomask at a second tilt angle greater than the first tilt angle as taught by Kvamme as the relation between the second tilt angle and the first tilt angle in the method as taught by Vladimirsky since including optimizing the tilt angles to obtain directing a second radiation beam to the photomask at a second tilt angle greater than the first tilt angle is commonly used to provide optimized off-axis illumination to the photomask under different illumination conditions to balance throughput with the desired illumination conditions for improved photomask imaging during inspection and lithography processes (Kvamme, paras. [0045]-[0048]). 
Vladimirsky as modified by Kvamme does not appear to explicitly describe the inspection apparatus comprising an aperture stop, receiving the third radiation beam through an aperture of the aperture stop, wherein the aperture contacts or is tangent at a center of the aperture stop.  
Ruoff discloses inspecting the photomask by an inspection apparatus comprising an aperture stop (Figs. 1, 9-22, paras. [0016], [0023]-[0024], [0045], [0056], [0049], [0070]-[0078], [0086], [0098], [0121], [0122], [0128], a metrology system 2 inspects a lithography mask 5, and the metrology system includes an imaging optical unit including an aperture stop);
receiving a third radiation beam reflected from the photomask through an aperture of the aperture stop, wherein the aperture contacts or is tangent at a center of the aperture stop (Figs. 1, 4, 6, 19-22, paras. [0024], [0032], [0039], [0045], [0047], [0049], [0056], [0058]-[0060], [0068], [0070]-[0078], [0120], [0122], [0127], [0128], the metrology system 2 includes the imaging optical unit to receive the radiation reflected from the mask 5, and the radiation reflected by mask 5 passes through the aperture of the aperture stop 42. The aperture contacts the center of the aperture stop as shown in Figs. 19 and 22, for example).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included inspecting the photomask by an inspection apparatus comprising an aperture stop and receiving a third radiation beam reflected from the photomask through an aperture of the aperture stop, wherein the aperture contacts or is tangent at a center of the aperture stop as taught by Ruoff in the method as taught by Vladimirsky as modified by Kvamme since including inspecting the photomask by an inspection apparatus comprising an aperture stop and receiving a third radiation beam reflected from the photomask through an aperture of the aperture stop, wherein the aperture contacts or is tangent at a center of the aperture stop is commonly used to delimit illumination light as desired in the inspection apparatus to improve inspection of masks used for exposure in an anamorphic projection system (Ruoff, paras. [0004]-[0006], [0053], [0058]). 
Regarding claim 2, Vladimirsky as modified by Kvamme in view of Ruoff discloses wherein the first radiation beam and the second radiation beam have a wavelength of about 13.5 nm (Vladimirsky, Figs. 1-3, 5-6, paras. [0030], [0048], [0059], [0060], [0064]-[0074], the inspection radiation source and the lithography radiation source produce EUV radiation having a wavelength of 13.5 nm, and Kvamme, Figs. 1-2, 4, paras. [0021], [0027], EUV light having a 13.5 nm wavelength is used for mask inspection and mask lithography). 
Regarding claim 3, Vladimirsky as modified by Kvamme in view of Ruoff discloses wherein the second tilt angle is greater than the first tilt angle by about three degrees (Kvamme, Figs. 2, 4, paras. [0048], [0051], [0053], the inspection illumination 202 includes incident light at an angle of about 14° while lithography illumination 206 includes incident light at an angle of about 10°). 
Regarding claim 4, Vladimirsky as modified by Kvamme in view of Ruoff discloses wherein the second tilt angle is about nine degrees (Kvamme, Figs. 2, 4, paras. [0048], [0051], [0053], the inspection illumination 202 distribution includes light directed at about nine degrees).
Regarding claim 5, Vladimirsky as modified by Kvamme in view of Ruoff discloses wherein directing a second radiation beam to the photomask comprises configuring a third tilt angle of a mirror such that the second radiation beam is reflected by the mirror and impinges on the photomask at the second tilt angle (Kvamme, Fig. 1, paras. [0031]-[0032], [0034], [0043], the illumination optics 110 include reflective optics to control the range of incidence angles of the illumination beam 104 on the sample 106, which is a photomask).
Regarding claim 6, Vladimirsky as modified by Kvamme in view of Ruoff discloses wherein a chief ray of the third radiation beam coincides with a center of the aperture (Ruoff, Figs. 1, 6, 20-22, paras. [0045], [0047], [0056], [0049], [0070]-[0078], [0120], [0122], [0128], the metrology system 2 includes the imaging optical unit, projection optical unit 48, to receive the radiation reflected from the mask 5, and the chief ray passes through the center of the circular aperture stop 42).
Regarding claim 7, Vladimirsky as modified by Kvamme in view of Ruoff discloses wherein the aperture is symmetrical with respect at least to a first axis and a second axis different from the first axis (Ruoff, Figs. 1, 20-22, paras. [0032], [0045], [0056], [0049], [0070]-[0078], [0122], [0128], the aperture of the aperture stop 42 is circular).
Regarding claim 9, Vladimirsky as modified by Kvamme in view of Ruoff discloses a holder configured to hold the aperture stop, wherein the aperture is tangent to the holder (Ruoff, Figs. 1, 4, 9-22, paras. [0016], [0032], [0086], [0088], [0093], [0098], [0120], [0121], [0127]-[0128], the aperture stop 42 is arranged on a mirror and the aperture of the aperture stop is tangent to the edge of the parent surface of 43 of the mirror). 
Regarding claim 10, Vladimirsky as modified by Kvamme in view of Ruoff discloses wherein the holder laterally surrounds the aperture stop and has a circular shape (Ruoff, Figs. 1, 4, 9-22, paras. [0016], [0032], [0086], [0088], [0093], [0098], [0120], [0121], [0127]-[0128], the aperture stop 42 is arranged on a mirror 43 having a circular shape (see Figs. 19, 22, para. [0086])). 


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ruoff as applied to claim 11 above, and further in view of Kvamme et al. (US PGPub 2020/0225574, Kvamme hereinafter). 
Regarding claim 12, Ruoff does not appear to explicitly describe wherein the first radiation beam is formed as a beam cone having an angle less than the tilt angle.
Kvamme discloses the first radiation beam is formed as a beam cone having an angle less than the tilt angle (Figs. 1, 2, 4, paras. [0048], [0049], [0053], the inspection illumination pupil distribution 202 is formed as a cone of illumination having angles less than a maximum angle). 
It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to have included the first radiation beam is formed as a beam cone having an angle less than the tilt angle as taught by Kvamme as the first radiation beam in the method as taught by Ruoff since including the first radiation beam is formed as a beam cone having an angle less than the tilt angle is commonly used to condition the illumination radiation to improve inspection quality (Kvamme, paras. [0005], [0031], [0034]).



Allowable Subject Matter
Claims 8 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 8, the prior art of record, either alone or in combination, fails to teach or render obvious wherein the aperture has a diameter substantially equal to a radius of the aperture stop. This limitation in combination with the other limitations of the parent claim would render the claim non-obvious over the prior art of record if rewritten.
Regarding claim 13, the prior art of record, either alone or in combination, fails to teach or render obvious wherein the aperture is tangent at the periphery of the aperture stop. This limitation in combination with the other limitations of the parent claim would render the claim non-obvious over the prior art of record if rewritten. 

Claims 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 17, the prior art of record, either alone or in combination, fails to teach or render obvious operating an inspection apparatus to inspect a photomask, the inspection apparatus comprising a projection optics box including an aperture stop, and the aperture stop defining an aperture, wherein the aperture is circular and tangent at a center of the aperture stop; receiving, by the projection optics box, a second radiation beam reflected directly from the photomask through the aperture, wherein the second radiation beam has a chief ray passing through a center of the aperture. These limitations in combination with the other limitations of claim 17 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Ruoff et al. (US PGPub 2017/0131528, Ruoff hereinafter) discloses a method, comprising: operating an inspection apparatus to inspect a photomask, the inspection apparatus comprising a projection optics box including an aperture stop, and the aperture stop defining a circular aperture coinciding with a center of the aperture stop (Figs. 1, 20-22, paras. [0045], [0056], [0049], [0070]-[0078], [0122], [0128], a metrology system 2 inspects a lithography mask 5, and the metrology system includes an imaging optical unit including a circular aperture stop); determining a first tilt angle according to the aperture, the first tilt angle being greater than about six degrees (Figs. 1, 6, 20-22, paras. [0019], [0069], [0081], [0135], the chief-ray angle is 8°); directing a first radiation beam onto the photomask at the first tilt angle (Figs. 1, 6, 20-21, paras. [0045], [0056], [0049], [0070]-[0078], [0122], the metrology system 2 directs a beam onto the mask 5 at the angle of incidence); and receiving, by the projection optics box, a second radiation beam reflected from the photomask through the aperture, wherein the second radiation beam has a chief ray passing through a center of the aperture (Figs. 1, 6, 20-22, paras. [0045], [0047], [0056], [0049], [0070]-[0078], [0120], [0122], [0128], the metrology system 2 includes the imaging optical unit, projection optical unit 48, to receive the radiation reflected from the mask 5, and the chief ray passes through the center of the circular aperture stop 42). However, Ruoff does not describe or render obvious the aperture stop defining an aperture, wherein the aperture is circular and tangent at a center of the aperture stop. 
Terasawa et al. (JP2013-055169) discloses an inspection device for a mask blank having an aperture stop with an off-centered aperture (Fig. 10, shielding means 36 includes opening 37), but Terasawa does not describe or render obvious the aperture stop defining an aperture, wherein the aperture is circular and tangent at a center of the aperture stop.
Gilad et al. (US PGPub 2017/0261654) discloses an inspection system having an aperture stop with non-circular aperture regions that contact the center of the aperture stop (Figs. 1, 2, 7, 12-16, paras. [0071], [0090], [0109]-[0123]), but Gilad et al. does not describe or render obvious the aperture stop defining an aperture, wherein the aperture is circular and tangent at a center of the aperture stop.

Response to Arguments
Applicant’s arguments, see page 6, filed 7/5/2022, with respect to the objections to the specification have been fully considered and are persuasive in view of the amendments to the specification. The specification objections have been withdrawn. 
Applicant’s arguments, see page 6, filed 7/5/2022, with respect to the 35 U.S.C. 112(b) rejection of claim 19 have been fully considered and are persuasive in light of the amendment to claim 19. The 35 U.S.C. 112(b) rejection of claim 19 has been withdrawn. 
Applicant's arguments filed 7/5/2022  have been fully considered but they are not persuasive. 
Applicant argues on page 7 that none of Ruoff, Vladimirsky, and Kvamme describes or suggests “wherein the aperture contacts or is tangent at a center of the aperture stop” as recited in claim 1 and “the aperture contacting or tangent at the center of the aperture stop” as recited in claim 11. The Examiner respectfully disagrees. The broadest reasonable interpretation of “wherein the aperture contacts or is tangent at a center of the aperture stop” in claim 1 and “the aperture contacting or tangent at the center of the aperture stop” in claim 11 includes the aperture contacting the center of the aperture stop such as by overlapping the center of the aperture stop. Thus, Ruoff discloses inspecting the photomask by an inspection apparatus comprising an aperture stop (Figs. 1, 9-22, paras. [0016], [0023]-[0024], [0045], [0056], [0049], [0070]-[0078], [0086], [0098], [0121], [0122], [0128], a metrology system 2 inspects a lithography mask 5, and the metrology system includes an imaging optical unit including an aperture stop) and receiving a third radiation beam reflected from the photomask through an aperture of the aperture stop, wherein the aperture contacts or is tangent at a center of the aperture stop (Figs. 1, 4, 6, 19-22, paras. [0024], [0032], [0039], [0045], [0047], [0049], [0056], [0058]-[0060], [0068], [0070]-[0078], [0120], [0122], [0127], [0128], the metrology system 2 includes the imaging optical unit to receive the radiation reflected from the mask 5, and the radiation reflected by mask 5 passes through the aperture of the aperture stop 42. The aperture contacts the center of the aperture stop as shown in Figs. 19 and 22, for example) as recited in claim 1 and receiving a second radiation beam reflected from the photomask through an aperture of the aperture stop, the aperture contacting or tangent at the center of the aperture stop (Figs. 1, 4, 6, 19-22, paras. [0024], [0032], [0039], [0045], [0047], [0049], [0056], [0058]-[0060], [0068], [0070]-[0078], [0120], [0122], [0127], [0128], the metrology system 2 includes the imaging optical unit to receive the radiation reflected from the mask 5, and the radiation reflected by mask 5 passes through the aperture of the aperture stop 42. The aperture contacts the center of the aperture stop as shown in Figs. 19 and 22, for example) as recited in claim 11. Applicant’s arguments on this point have been fully considered, but they are not persuasive. 
Applicant’s arguments, see pages 7-9, filed 7/5/2022, with respect to the 35 U.S.C. 102(a)(1) rejection of claim 17 as being anticipated by Ruoff have been fully considered and are persuasive in light of the amendments to claim 17. The 35 U.S.C. 102(a)(1) rejection of claim 17 has been withdrawn. 
Applicant’s arguments, see pages 9-10, filed 7/5/2022, with respect to the 35 U.S.C. 103 rejection of claim 8 as being unpatentable over Vladimirsky in view of Kvamme in view of Komatsuda et al. (US Patent No. 6,833,904) have been fully considered and are persuasive. The 35 U.S.C. 103 rejection of claim 8 has been withdrawn. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882